Citation Nr: 0021813	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for scars of the 
left hand, shoulder and chest, residuals of gun shot wounds.

3.  Entitlement to an increased rating for impairment of the 
right knee, residuals of a gun shot wound, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for impairment of the 
left knee, residuals of a gun shot wound, currently evaluated 
as 10 percent disabling.

5.  Entitlement to a total rating for compensation based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to June 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from February 1997 and March 1999 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 


REMAND

Knees and Scars

In June 1969, service connection was granted for: impairment 
of the right knee, residual of gunshot wound, 10 percent; 
impairment of the left knee, residual of gunshot wound, 10 
percent; scars of the left hand, shoulder and chest, residual 
of shell fragment wound, 0 percent.  In February 1979, the 
Board increased the evaluation for the right knee disability 
to 20 percent and confirmed and continued the other 
evaluations.  This appeal stems from a March 1999 rating 
decision that confirmed and continued the assigned 
evaluations.

The Board notes that a recent VA examination is not of record 
for these disabilities.  The Board also notes that at the 
conclusion of a VA examination in August 1996 for the scars, 
the examiner indicated that all of the service connected 
scars were tender and painful on objective demonstration.  
Additionally, in a January 1999 VA Medical Center treatment 
record, range of motion in the left shoulder was said to 
apparently be limited by an adhesion of the pectoralis major 
secondary to a shrapnel wound.

Furthermore, degenerative joint disease has been identified 
in both knees that have been evaluated under Diagnostic Code 
5257 for other impairment of the knees.  If a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion severe enough to warrant a zero-percent 
rating under Diagnostic Code 5260 (limitation of flexion) or 
Diagnostic Code 5261 (limitation of extension), a separate 
rating is available under the Diagnostic Codes for arthritis 
(5003 or 5010). VAOPGPREC 23- 97 (1997).  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59 (1999).  VAOPGPREC 9-98 
(1998).  Therefore, separate evaluations should be considered 
by the RO for degenerative joint disease in each knee.


Post-traumatic Stress Disorder and Unemployability Claims

In testimony before the Board in April 2000, the appellant 
testified that he underwent a vocational rehabilitation 
evaluation pursuant to VA Chapter 31.  Records pertinent to 
this evaluation should be associated with the claims folder.

The appellant further testified that his unemployability was 
reviewed by the Social Security Administration.  These 
records should be associated with the claims folder. 

The appellant testified he was receiving treatment at the 
outpatient clinic at Gadsen for post-traumatic stress 
disorder.  These records do not appear to be associated with 
the claims folder.

Accordingly, these claims are REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a VA examination to evaluate the 
current status of the service connected 
right and left knee disabilities and the 
scars.  

2.  The examiner must measure the 
limitation of function of the right and 
left knees imposed by pain, weakness, 
excess fatigability, or incoordination on 
the affected areas.  Specifically, the 
examiner is to answer the following 
questions with a yes or no answer: (i) Is 
there pain? (ii) Is there weakness? (iii) 
Is there excess fatigability?  (iv) Is 
there incoordination? (vii) Is there more 
or less movement than normal in either 
knee?  If the answer to any of the above 
questions is yes, the examiner should 
report how such affects the appellant's 
range of motion and functional 
impairment.  The examination report 
should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.

3.  The examiner must determine as to 
each service connected scar (left hand, 
shoulder, and chest) whether there is 
muscle disability underlying the scar 
(fascial defect, atrophy or impaired 
tonus); whether there is impaired 
function of the part underlying the scar 
and due to the shell fragment wound; 
whether the scar is poorly nourished with 
repeated ulceration; whether the scar is 
tender and painful on objective 
observation.

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

5.  The RO should consider whether 
separate evaluations for arthritis in 
either service connected knee is 
appropriate.  The RO should consider 
whether separate evaluations for each 
service connected scars is appropriate.

6.  The RO should associate the 
appellant's vocational rehabilitation 
folder with the claims folder.

7.  The RO should obtain the psychiatric 
treatment records from the VA outpatient 
clinic located in Gadsden, Alabama.

8.  The RO should obtain a copy of the 
decision rendered by the Social Security 
Administration and any supporting 
documentation used by that administration 
in its decision.

9.  The RO should reevaluate the claims 
for an increased rating for post-
traumatic stress disorder and for a total 
rating based on individual 
unemployability.  Since the appellant's 
claim for service connection for post-
traumatic stress disorder was filed prior 
to the change in the regulations for 
evaluating post-traumatic stress 
disorder, reevaluation should be 
conducted using both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991). 

If upon completion of the above action, any claims remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


